Citation Nr: 0028446	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
partial neuropathy of the second division of the left 5th 
(trigeminal) cranial nerve.  

Entitlement to an increased (compensable) evaluation for 
residuals of a scar of the left chin.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1986.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The matter has been returned to the Board 
for final appellate consideration.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected partial neuropathy of left 5th 
(trigeminal) cranial nerve is manifested by numbness and 
persistent pain in the distribution of the second division of 
the nerve, but severe incomplete paralysis of the nerve is 
not demonstrated.  

3.  The service-connected scar on the left chin is not shown 
to be tender, ulcerative or productive of limitation of 
function of the jaw or of more than slight disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for partial neuropathy of the second division of the left 5th 
(trigeminal) cranial nerve have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8205, 8305 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of a scar of the left chin have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

A rating decision dated in May 1994 granted service 
connection for status post left mandibular angle fracture 
with scar and rated the disability noncompensably disabling 
under Diagnostic Code 9904, effective from November 1993.  
The rating decision suggests that the scar was separately 
acquired during service.  The veteran did not appeal the 
noncompensable evaluation assigned for the jaw disability.  
He reopened his claim for increased ratings in January 1998.  

Following a series of VA examinations, the RO in January 1999 
separately rated the scar on the left side of the veteran's 
chin, assigning a zero percent evaluation under Diagnostic 
Code 7800 of the rating schedule, effective from January 
1998.  The RO also granted service connection for partial 
neuropathy of the second division of the left 5th 
(trigeminal) cranial nerve and assigned a 10 percent 
evaluation under Diagnostic Code 8305 for cranial nerve 
neuritis, effective from January 1998.  

A.  Partial neuropathy of the left 5th  (trigeminal) cranial 
nerve

Under the rating schedule, cranial nerve neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain (at times excruciating) is 
rated on the scale provided for the evaluation of injury of 
the nerve involved, with a maximum rating equal to the 
evaluation for severe incomplete paralysis of that nerve.  
The maximum rating that may be assigned for neuritis that is 
not characterized by these organic changes will be an 
evaluation equal to the evaluation for moderate incomplete 
paralysis.  The scale for the evaluation of injury of the 5th 
(trigeminal) cranial nerve is set forth at 38 C.F.R. § 
4.124a, Diagnostic Code 8205.  38 C.F.R. § 4.123.  

The evaluation for 5th (trigeminal) cranial nerve paralysis 
under Diagnostic Code 8205 is dependent upon the relative 
degree of sensory manifestation or motor loss.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
30 percent evaluation requires severe incomplete paralysis of 
the involved nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8205, and Note.  

Although the veteran contends that his service-connected 
neurologic disorder involving the 5th cranial nerve is more 
severely disabling than currently evaluated, the recent 
medical evidence does not support his contention.  On VA 
neurologic examination in October 1998, the veteran 
complained of intermittent left jaw pain brought on by cold, 
together with numbness over the left side of his jaw.  He 
estimated that he had pain on a daily basis in the winter and 
once or twice a week in the summer.  He reported that he took 
up to six Darvocet a day for the pain.  He also complained of 
some drooling from the left side of his face.  On objective 
examination, however, all of his cranial nerves were intact, 
except for an area approximately half an inch wide extending 
from the left jaw joint to the angle of the mouth on the left 
in the distribution of the second division of the left 5th 
cranial nerve.  This area of distribution showed decreased 
sensation.  The diagnosis was partial neuropathy of the 
second division of the left 5th cranial nerve, which the 
examiner characterized as mild.  

Despite the evaluation of the nerve injury as mild, the RO 
assigned a compensable evaluation for moderate incomplete 
nerve paralysis because of the persistence of the veteran's 
complaints of pain associated with the disability.  However, 
there is no showing of muscle atrophy or motor loss.  
Masticatory function appears to have been unaffected by the 
nerve paralysis.  The Board therefore concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
partial neuropathy of the second division of the left 5th 
(trigeminal) cranial nerve.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Scar of the left chin

On a VA examination for scars in October 1998, the veteran 
complained of a scar on the left side of his face near his 
chin.  He said that it "looks bad" and that he had to be 
careful when shaving.  An examination of the face, however, 
revealed that there was no disfigurement of the jaw or facial 
asymmetry.  There was a 3/4-inch length scar in a semicircular 
fashion located just below the left side of the chin.  The 
scar was reported to be 2 millimeters in width.  The scar 
felt slightly hard, but there were no adhesions or tenderness 
associated with the scar.  The color of the scar was pale, 
and there were no whiskers along the side of the scar.  Jaw 
movements were said to be satisfactory.  The diagnosis was 
residual scar from soft tissue laceration of the left side of 
the face near the chin.  

There is no evidence that the scar is poorly nourished with 
repeated ulceration such as to warrant a 10 percent 
evaluation under Diagnostic Code 7803, or that the scar is 
tender and painful on objective demonstration such as to 
warrant a 10 percent evaluation under Diagnostic Code 7804.  
There is no evidence, moreover, that the scar impairs the 
function of the jaw, resulting in impairment of mastication.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805.  This is 
consistent with the finding on recent examination that the 
scar was not adherent to underlying tissue and that jaw 
movements were satisfactory.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  A 30 percent evaluation requires that the scar 
be severely disfiguring; this evaluation is especially 
appropriate if the scar produces a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
evaluation requires that the scarring result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  

However, the examiner did not describe a facial scar that 
results in, or more nearly approximates the criteria for a 
compensable evaluation under Diagnostic Code 7800.  See 
38 C.F.R. § 4.7 (1999).  Color photographs of the scar are of 
record and show only slight disfigurement.  The Board 
therefore concludes that a compensable evaluation for a scar 
of the left chin is not for application.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for partial neuropathy of the second 
division of the left 5th (trigeminal) cranial nerve is 
denied.  


An increased (compensable) evaluation for residuals of a scar 
of the left chin is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

